In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-15-00150-CV


                              CHENG H. MAH, APPELLANT

                                             V.

                   EMPLOYEE RETIREMENT SYSTEM OF TEXAS;
                 AND ANN BISHOP, EXECUTIVE DIRECTOR OF ERS
                     IN HER OFFICIAL CAPACITY, APPELLEES

                          On Appeal from the 353rd District Court
                                   Travis County, Texas
          Trial Court No. D-1-GN-14-002398, Honorable Gisela D. Triana, Presiding

                                   November 24, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Chen H. Mah appeals a final judgment of the district court affirming ERS’s order

denying his request to purchase service credit. Mah brings forth a single issue, through

which he contends that the trial court erred, as a matter of law, in determining that he

was not eligible to purchase employee class service credit for his work at the University

of Texas. We will affirm the district court’s final judgment.
                           Factual and Procedural Background


       The factual background involved in this appeal is not contested. Accordingly, we

will recite only those facts necessary for our decision.


       Mah contends that he has two periods of employment at UT that entitles him to

service credit with ERS. First, during 1984-85, Mah was employed as a game area

attendant at UT. Second, during the 1985-86 school year, Mah was employed as Tech

Staff Asst. I/Computer Operator II at UT.


       After leaving UT, Mah was employed by two different state agencies from 1988

through his retirement in 2015. In these positions, he was a contributing member of

ERS. Upon reaching a decision to retire, Mah first attempted to purchase service credit

for his time at UT through the Teacher Retirement System in 2011. TRS denied the

request with the notice that his employment at UT was not eligible because he was not

employed at least twenty hours per week during 1984-85. Regarding his employment

during 1985-86, he was required to be a student at UT as a condition of employment,

which made him statutorily ineligible for TRS service credit.


       In June 2012, Mah sought to obtain service credit through ERS. ERS denied the

request and a contested case proceeding followed.          After a full hearing before an

Administrative Law Judge from the State Office of Administrative Hearings, the ALJ

ruled that Mah was not eligible to purchase the service credits through ERS for his

employment at UT. Subsequently, ERS adopted the ALJ’s conclusion in a final order.

Mah then filed suit in a district court in Travis County, attempting to overturn ERS’s

decision to deny service credits. After a hearing on the merits, the district court issued


                                             2
an order affirming the decision of ERS to deny service credits. Mah then perfected his

appeal of the district court’s final order.1


        Mah’s single contention before this Court is that the trial court committed error in

deciding that he was not eligible to receive service credit through ERS. Disagreeing

with Mah, we will affirm.


                                        Standard of Review


        In the normal appeal of an administrative order, we apply the substantial

evidence rule to determine if reversible error is present. See TEX. GOV’T CODE ANN. §

815.511(f) (West 2012).2 However, in the case before the Court, the parties do not

contest the facts presented; rather, the only contested issue is a question of statutory

construction, which we review de novo. See R.R. Comm’n of Tex. v. Tex. Citizens for a

Safe Future and Clean Water, 336 S.W.3d 619, 624 (Tex. 2011).


        When conducting a de novo review of a statute, our primary goal is to ascertain

and give effect to the intent of the legislature. See TGS-NOPEC Geophysical Co. v.

Combs, 340 S.W.3d 432, 439 (Tex. 2011). We begin with the words chosen by the

legislature and, if the statue uses a term with a particular meaning or assigns a

particular meaning to a term, we adopt the meaning prescribed by the statute. See id.

Otherwise, we give the terms their ordinary meaning unless a different or more precise

meaning is evident from the context of the term. See id. An unambiguous statute is

given the interpretation supported by its plain language unless such an interpretation
        1
          Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Third Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
        2
          Further reference to the provisions of the Texas Government Code will be by reference to
“section ____” or “§ ____.”

                                                   3
would lead to an absurd result. See id. However, if the statute is ambiguous, that is to

say, there is more than one reasonable interpretation, we may be required to defer to

the construction of the agency charged with enforcement of the statute, provided that

interpretation is reasonable and not inconsistent with the text of the statutory provisions.

See Emps. Ret. Sys. of Tex. v. Garcia, 454 S.W.3d 121, 133 (Tex. App.—Austin 2014,

pet. denied). We consider the statute as a whole and avoid construing individual

provisions in isolation. See R. R. Comm’n of Tex., 336 S.W.3d at 628. We must also

construe statutory provisions within the constraints of the Texas Constitution. See Tex.

Bd. of Chiropractic Exam’rs v. Tex. Med. Ass’n, 375 S.W.3d 464, 488 (Tex. App.—

Austin 2012, pet. denied).


                    Applicable Constitutional Provisions and Statutes


       Article XVI, § 67(b), of the Texas Constitution creates two distinct retirement

systems for those employed by the State. See TEX. CONST. art. XVI, § 67(b) (West

Supp. 2014). These systems are TRS and ERS. Section 67(b) states:


       (b) State Retirement Systems

              (1) The legislature shall establish by law a Teacher Retirement
                  System of Texas to provide benefits for persons employed in
                  the public schools, colleges, and universities supported wholly
                  or partly by the state. Other employees may be included under
                  the system by law.

              (2) The legislature shall establish by law an Employees Retirement
                  System of Texas to provide benefits for officers and employees
                  of the state and such state-compensated officers and
                  employees of appellate courts and judicial districts as may be
                  included under the system by law.

Id.



                                             4
       The Texas Government Code then defines those classes of employees who are

covered by ERS and those who are ineligible for coverage by ERS. See § 812.003

(West 2012).3 The section is entitled “Membership in Employee Class.” The wording of

the section at the time Mah began trying to obtain service credit is as follows:


       (a) Except as provided by Subsection (b) and (d), membership in the
           employee class of the retirement system includes all employees and
           appointed officers of every department, commission, board, agency,
           or institution of the state except:

               (1) independent contractors and their employees performing work
                   for the state; and

               (2) persons disqualified from membership under Section 812.201.

       (b) An office or employment that is included in the coverage of the
       Teacher Retirement System of Texas, the Judicial Retirement System of
       Texas Plan One, or the Judicial Retirement System of Texas Plan Two is
       not a position with a department, commission, board, agency, or institution
       of the state for purposes of this subtitle.

Id.

                                             Analysis


       At its core, Mah’s argument is that, since he was statutorily ineligible for service

credit from TRS but was an employee of the State, he must therefore be eligible for

service credit from ERS. To determine this issue, we must consider section 812.003,

and article XVI, § 67(b), of the Texas Constitution.


       The problem with Mah’s contention is that it directly puts in conflict the

constitutional requirement of two separate retirement systems, as set forth in article XVI,

§ 67(b), of the Texas Constitution. See TEX. CONST. art. XVI, § 67(b). As pointed out by

       3                                        rd                                      rd
          Section 812.003 was amended by the 83 Legislature in 2013. See Acts 2013, 83 Leg., R.S.,
ch. 618, 84, 2013 Tex. Gen. Laws 1644, 1645. This change will be discussed later in this opinion. The
                                   th
statute was again amended by the 84 Legislature but those changes do not impact our holding.

                                                 5
the Texas Supreme Court in 1951, while discussing attempts by a covered member of

ERS to gain access to service credit from teaching and a covered member of TRS to

gain access to service credit while a State employee, the constitutional provisions then

in place clearly restricted teacher retirement benefits to teachers while, at the same

time, the constitutional provision then in place clearly restricted employee retirement

benefits to members of the ERS. See Farrar v. Bd. of Trs. of the Emps. Ret. Sys., 243

S.W.2d. 688, 693 (Tex. 1951). Further, the court pointed out that neither ERS or TRS

“can be suffered to encroach upon the other; nor can any other retirement system be

permitted to encroach upon either of them until the Constitution is amended to permit it.”

Id. at 693-94. The Constitution has been amended and renumbered; however, the

same basic principle, that is, separate retirement plans for teachers and state

employees, is still present. Further, a review of the constitutional provisions do not, in-

and-of-themselves, provide for the awarding of service credit in one system by serving

in the other system.


      To this, we add the following.     The statutory language of section 812.003 is

equally clear, as applicable to ERS.        The statute provides that “[a]n office or

employment that is included in the coverage of the Teacher Retirement System of

Texas . . . is not a position with a department, commission, board, agency, or institution

of the state for purposes of this subtitle.” See § 812.003(b). It is worth noting that ERS

is not alone in taking this approach. TRS, through the constitution, likewise maintains a

separate status from ERS, as noted by the ALJ in its recommendation.             See TEX.

CONST. art. XVI, § 67(b)(1).




                                            6
       To adopt the position asserted by Mah would require that we ignore the

constitutional requirement about separate retirement systems. Further, the record is

clear that Mah’s employment at UT was ineligible for service credit within the TRS

system. First, his employment at UT in 1984-85 was less than twenty hours per week.

This fails to meet the definition of employee. The statute sets forth a definition of

employee as “a person who is employed, as determined by the retirement system, on

other than a temporary basis by a single employer for at least one-half time at a regular

rate of pay comparable to that of other persons employed in similar positions.”

§ 821.001(6) (West Supp. 2015). Therefore, because Mah worked less than 20 hours a

week, for purposes of TRS, he was not an employee covered by TRS during the 1984-

85 school year. Following that, Mah was employed as a computer operator during the

1985-86 school year. As to that employment, the record is clear that Mah was required

to be enrolled in school to hold that job.        Section 822.002 provides that certain

employees of the public school system are not permitted to be a member of TRS. See

§ 822.002 (West 2012).       One such category of employee is a person who, as a

condition of employment, is required to be a student in the institution.          See §

822.002(2).   Again, the record is clear that, for the school year of 1985-86, Mah’s

employment as a computer operator required that he be enrolled at UT. Accordingly, he

was not eligible for service credit from TRS for that year.


       Yet, Mah contends that it is the very fact that he is disqualified for TRS service

credit that means he must be qualified for ERS service credit. Under this theory, he

explains that he was working for UT which is an institution or agency of the State. Since

he could not get credit from TRS, these periods of employment, pursuant to statute,


                                             7
must be attributable to ERS. All of this is so because article XVI, § 67(b)(2), of the

Texas Constitution contains the phrase “officers and employees of the state.” TEX.

CONST. art. XVI, § 67(b)(2).


      Mah’s construction violates one of the basic tenants of construction of the

constitution: that no provision in the constitution should be read or construed in

isolation. See Vinson v. Burgess, 773 S.W.2d 263, 265 (Tex. 1989). By focusing in on

only six words in the section, Mah asks that we ignore other considerations. This, we

cannot do. Such an argument ignores some fundamental truths.


      First, there is nothing in the record that demonstrates that Mah made any

contribution to TRS, the retirement system he would have been working under had he

met the definition of employee and not been otherwise statutorily excluded.         See

§§ 821.001(6); 822.002(2).     This then leads to the circumstance where, if Mah’s

contention is upheld, ERS will be tasked with providing benefits to Mah based on

service credits for which no contribution was ever made. This would have a serious

impact on ERS. The Texas Supreme Court warned of such an action in the Farrar

case. See Farrar, 243 S.W.2d at 693.


      Second, such a result would directly conflict with the legislature’s stated intent

that Mah’s service at UT was not creditable, as reflected by the statutory references.

See TGS-NOPEC, 340 S.W.3d at 439. By thwarting the legislature’s intent, we end up

with an absurd result, which is something we are warned not to do. See Tex. Dep’t of

Protective & Regulatory Servs. v. Mega Child Care, Inc., 145 S.W.3d 170, 177 (Tex.

2004) (holding that, if a statute is unambiguous, a court must adopt an interpretation

supported by the plain language of the statute, unless such an interpretation would lead
                                           8
to an absurd result.) The corollary to this requirement is that we do not interpret a

statute that would lead to an absurd result. See id.


       Mah argues further that the plain reading of article XVI, § 67(b)(1) and (2), means

that service in a university may be covered by TRS or ERS. However, Mah’s argument

is flawed when applied to the facts of the case. Even were we to assume, arguendo,

that Mah is correct and that service at a university may be covered by either TRS or

ERS, how then do we fund the serviceable credits involved in this action? Mah provides

no answer for that conundrum. Yet, at the end of the day, Mah’s reading of the statute

is piecemeal and not in accordance with the plain language. See Mega Child Care,

Inc., 145 S.W.3d at 177. Therefore, we reject this interpretation.


       Mah next contends that the legislative amendment of section 812.003(b) in 2013

undermines the interpretation of the 2012 version of section 812.003(b) proposed by

ERS.       In 2013, the 83rd legislature amended subsection (b) to read: “[a]n office or

employment that is included in coverage of the Teacher Retirement System of Texas . .

. or . . . is with a university system or institution of higher education, as defined by

Section 61.003, Education Code, is not a position with a department, commission,

board, agency, or institution of the state for purposes of this subtitle.” § 812.003(b).4


       Mah concludes that, because the legislature sought to specifically mention that

employment by a university is not covered by ERS, it must mean that, prior to the

amendment, it was covered. To support this proposition, Mah cites the Court to TRS v.

Cottrell, for the proposition that the legislature meant to make some change in the

existing law by amending section 812.003(b). See 583 S.W.2d 928, 930-31 (Tex. Civ.

       4
           See footnote 3.

                                              9
App.—Austin 1979, writ ref’d n.r.e.). While we agree with the general proposition of law

as stated in Cottrell, we cannot agree with the conclusion Mah draws from the

application of that proposition to the facts before us.     Mah asserts that, since the

legislature meant to change something, the only thing they could have meant to change

is that, before the amendment, Mah was eligible for service credit from ERS. For the

reasons enumerated above, however, we have already declined to follow that

construction.


      ERS suggests that the amendment was simply a clarification of existing law to

statutorily support the position they have taken throughout this litigation.      We have

nothing in the record before us that indicates any specific legislative intent for making

the amendment. All we have is two different theories about what was the reason for the

amendment. Both theories are rational and reasonable. In construing this statute, we

give serious consideration to an agency’s construction of the statute, as long as the

construction is reasonable and does not contradict the statute’s plain language. See

Fin. Comm’n of Tex. v. Norwood, 418 S.W.3d 566, 585 (Tex. 2013) (citing Tarrant

Appraisal Dist. v. Moore, 845 S.W.2d 820, 823 (Tex. 1993)).            We find that ERS’s

construction of the amendment is reasonable and does not contradict the plain

language of the statute and, therefore, we will follow that construction. The amendment

was simply a clarification of the statutory scheme already in place.


      We find that the trial court did not err in construing the statutes at issue. Further,

the substantial evidence supports the trial court’s decision.           See § 815.511(f).

Accordingly, we overrule Mah’s single issue.



                                            10
                                   Conclusion


Having overruled Mah’s single issue, we affirm the judgment of the trial court.




                                          Mackey K. Hancock
                                              Justice




                                     11